United States Court of Appeals
                       For the First Circuit


No. 00-2028

                           UNITED STATES,

                       Plaintiff, Appellant,

                                 v.

              MASSACHUSETTS WATER RESOURCES AUTHORITY;
                  METROPOLITAN DISTRICT COMMISSION,

                       Defendants, Appellees.



         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS




                            ERRATA SHEET

     The opinion of this Court issued on July 16, 2001, is
amended as follows:

     Page 2, first and second lines: Reverse the order of the
words "Water" and "Drinking."